Citation Nr: 0803630	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  00-02 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for postoperative 
residuals of a cyst of the left labia.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a cyst of the right (major) wrist.

3.  Whether new and material evidence has been presented to 
reopen the claims of entitlement to service connection for 
chemical burns of the scalp, a miscarriage, back pain, 
chronic vaginal infections, uterine fibroids, and post-
traumatic stress disorder.

4.  Whether new and material evidence has been presented to 
reopen the claims of entitlement to service connection for 
residuals of inoculations, residuals of smoke inhalation, 
residuals of contaminated drinking water, swelling of the 
face and throat, and residuals of insect bites, to include as 
due to undiagnosed illness.

5.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.

6.  Entitlement to service connection for blisters on the 
entire body, to include as due to undiagnosed illness.

7.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

8.  Entitlement to service connection for sleep disturbance, 
to include as due to undiagnosed illness.

9.  Entitlement to service connection for musculoskeletal 
disease, to include as due to undiagnosed illness.

10. Entitlement to service connection for upper and lower 
respiratory disorders, to include as due to undiagnosed 
illness.
 
11.  Entitlement to service connection for bilateral 
hammertoes, claimed as swelling of the feet and toes. 

12.  Entitlement to service connection for dental and oral 
disorders, to include as due to undiagnosed illness.

13.  Entitlement to service connection for skin rashes, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on verified active duty from November 1990 
to September 1991, including service in the Southwest Asian 
Theater of Operations from January 1991 to May 1991.  The 
veteran also reported a period of active military service 
from December 1979 to March 1980.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Wichita, Kansas (hereinafter RO).  

After a June 2002 Board decision denied the new and material 
claims listed on the Title Page and the claims of entitlement 
to service connection for bilateral hammertoes and for dental 
and oral disorders, the veteran appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter Court).  
Pursuant to a January 2003 joint motion of the parties, the 
Court in February 2003 vacated the June 2002 Board decision 
and remanded the appeal to the Board for readjudication 
consistent with the joint motion.  In October 2003, the Board 
remanded the case to obtain VA general medical and skin 
diseases examinations for the veteran, which were 
accomplished in May 2004.  In November 2003, the Board 
remanded the case to comply with notice provisions of the 
Veterans Claims Assistance Act of 2000, which was 
accomplished in February 2004.  The appeals with respect to 
the issues listed on the Title Page were remanded by the 
Board in April 2005, and the development requested therein 
has been accomplished.  




FINDINGS OF FACT

1.  No residuals of a cyst of the left labia are currently 
demonstrated and there is no evidence that she currently has 
any such residuals that result in limitation of functioning. 

2.  Surgical scarring in the right wrist does not result in 
loss of motion or other functioning and the residual scarring 
is well healed, superficial, stable, smooth, flat, non-
adherent, and non tender.  

3.  In June 1992, the RO denied the appellant entitlement to 
service connection for chemical burns of the scalp, a 
miscarriage, residuals of inoculations, residuals of smoke 
inhalation, back pain, chronic vaginal infections, uterine 
fibroids, post-traumatic stress disorder (PTSD), residuals of 
contaminated drinking water, swelling of the face and throat, 
and residuals of insect bites; the veteran was notified of 
this decision in June 2002 but did not file an appeal, and 
this is the only final rating decision addressing these 
issues on any basis.  

4.  The evidence received since the June 1992 rating decision 
which was not previously of record and not cumulative of 
other evidence of record does not bear directly and 
substantially upon the specific matters under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claims of entitlement to 
service connection for chemical burns of the scalp, a 
miscarriage, back pain, chronic vaginal infections, uterine 
fibroids, and PTSD. 

5.  The evidence received since the June 1992 rating decision 
which was not previously of record and not cumulative of 
other evidence of record does not bear directly and 
substantially upon the specific matters under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claims of entitlement to 
service connection for residuals of inoculations, residuals 
of smoke inhalation, residuals of drinking contaminated 
water, swelling of the face and throat, and residuals of 
insect bites, to include as due to an undiagnosed illness. 

6.  A chronic disability manifested as joint pain, blisters 
on the entire body, headaches, sleep disturbance, 
musculoskeletal disease, upper and lower respiratory 
disorders, dental and oral disorders and skin rashes are not 
shown by objective evidence to be due to undiagnosed illness 
or to military service. 

7.  It is not shown by clear and unmistakable evidence that 
hammertoes both existed prior to service and were not 
aggravated by service.  

8.  Hammertoes are related to the veteran's military service. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for postoperative 
residuals of a cyst of the left labia are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2001); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2007).     

2.  The criteria for a rating in excess of 10 percent for 
residuals of a cyst of the right wrist are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, 4.118, Diagnostic Codes 5215, 7805 (2001); 
38 C.F.R. § 4.118, Diagnostic Codes 5215, 7805 (2007).  

3.  The June 1992 decision that denied claims of entitlement 
to service connection for chemical burns of the scalp, a 
miscarriage, residuals of inoculations, residuals of smoke 
inhalation, back pain, chronic vaginal infections, uterine 
fibroids, PTSD, residuals of contaminated drinking water, 
swelling of the face and throat, and residuals of insect 
bites is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.104, 19.129, 19.192 (1991).  

4.  New and material evidence has not been received since the 
June 1992 decision denying the veteran's claims of 
entitlement to service connection for service connection for 
chemical burns of the scalp, a miscarriage, back pain, 
chronic vaginal infections, uterine fibroids, and PTSD, and 
the claims for service connection for these disorders are not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

5.  New and material evidence has not been received since the 
June 1992 decision denying the veteran's claims of 
entitlement to service connection for service connection for 
residuals of inoculations, residuals of smoke inhalation, 
residuals of drinking contaminated water, swelling of the 
face and throat, and residuals of insect bites, to include as 
due to an undiagnosed illness, and the claims for service 
connection for these disorders are not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

6.  Joint pain, blisters on the entire body, headaches, sleep 
disturbance, musculoskeletal disease, upper and lower 
respiratory disorders, dental and oral disorders and skin 
rashes, to include as due to an undiagnosed illness, were not 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2007).

7.  Bilateral hammertoes were incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, letters dated in February 2004 
and June 2005 satisfied the duty to notify provisions.  

As for the duty to assist, the veteran's service medical 
records have been obtained, along with VA medical records.  
The veteran has been afforded VA Compensation and Pension 
examinations.  With respect to the issue on appeal involving 
the matter of whether a previously denied claim may be 
reopened, VA's duty to assist the veteran in the development 
of his claim is not triggered unless and until the claim is 
reopened.  See 38 U.S.C.A. § 5103A.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

II. Legal Criteria/Analysis

A.  Increased Rating Claims

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
Revisions were made to the criteria for rating skin 
disabilities during the pendency of the veteran's appeal, 
effective on August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 
2002); compare 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001) 
with 38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  Under 
both the old and revised criteria codified at Diagnostic Code 
7805,  scarring that is not otherwise described by 
regulation, such as scarring that involves the head face for 
neck or that is tender, painful or causes limitation of 
motion, is to be rated on the basis of the limitation of 
functioning of the affected part.  

Limitation of dorsiflexion of the major and minor wrist (the 
veteran is right-handed) less than 15 degrees and palmar 
flexion that is limited in line with the forearm warrants a 
10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215.  The highest assignable rating for limitation of 
wrist motion under Diagnostic Code 5215 is 10 percent.  

The service medical records reflect the removal of a cyst of 
the left labia in October 1990 and a ganglion cyst of the 
right wrist in May 1991.  Service connection for these 
conditions was granted by a June 1992 rating decision, and 
noncompensable ratings were assigned for each condition.  
Thereafter, a July 1998 rating decision increased the rating 
for residuals of the ganglion cyst of the right wrist to 10 
percent under Diagnostic Codes 7805-5215.  This rating 
decision continued the noncompensable rating for residuals of 
the removal of a cyst of the left labia, and rated this 
disability under Diagnostic Codes 7699-7805.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2007).  

The increased rating for the ganglion cyst residuals followed 
a February 1996 VA examination that showed pain and decreased 
grip strength associated with the ganglion cyst and well 
healed surgical scarring.  A June 1996 VA examination showed 
slightly decreased grip strength in the right hand.  

The most recent pertinent evidence is contained in reports 
from VA examinations conducted in July 2005 and August 2005.  
With respect to the left labia, at an August 2005 VA 
gynecological examination, the veteran described having a 
recurring cyst in the left labia that she describes as 
starting as a tender small bump that progresses to a larger 
mass.  However, upon examination at that time, the examiner 
was unable to palpate a mass on the left labia from several 
different angles, and there was no tenderness in this area 
upon examination with no vaginal discharge or signs of 
inflammation or infection.  The examiner indicated that the 
pelvic examination was normal.  

With respect to the right wrist, the July 2005 examination 
resulted in the conclusion that the scarring therein resulted 
in no effect on motion or functioning.  The scarring was 
described as well healed, superficial, stable, smooth, flat, 
non-adherent, and non tender.  Slight limitation of 
dorsiflexion and radial deviation was also demonstrated in 
the right wrist. 

As the most recent VA examination did not reveal a cyst or 
other skin abnormality involving the left labia, there is no 
objective evidence of current limitation of functioning 
associated with this condition which would warrant increased 
compensation pursuant to Diagnostic Code 7805.  As for the 
right wrist, the most recent examination demonstrated no 
limitation of motion or other functioning resulting from the 
postoperative ganglion cyst scarring.  Even if the slight 
limitation of motion shown at that time is attributed to such 
scarring, the veteran is already in receipt of the maximum 
assignable rating for limitation of wrist motion under 
Diagnostic Code 5215.  

While the Board has considered the contentions of the veteran 
asserting entitlement to increased compensation, the rating 
criteria are quite specific, and the residuals required for 
increased ratings for the service connected disabilities at 
issue are simply not demonstrated by the clinical evidence 
set forth above.  In resolving this factual issue, the Board 
may only consider the specific factors as are enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to residuals of the removal of 
the cysts in question, and her service-connected residuals 
associated with these conditions have not shown functional 
limitation beyond that contemplated by the ratings currently 
assigned.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for increased ratings rating for postoperative residuals of a 
cyst of the left labia and a cyst of the right wrist, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 

B. New and Material Evidence to Reopen Claims of Entitlement 
to Service Connection for Chemical Burns of the Scalp, a 
Miscarriage, Back Pain, Chronic Vaginal Infections, Uterine 
Fibroids, and PTSD

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training during 
(INACDUTRA) which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The Court has held 
that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304. 


If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and the testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The RO denied the veterans claims of entitlement to service 
connection for chemical burns of the scalp, a miscarriage, 
back pain, chronic vaginal infections, uterine fibroids, and 
PTSD by rating decision dated in June 1992.  The veteran was 
notified of that determination by letter dated July 23, 1992.  
She was given information explaining her procedural and 
appellate rights, but she did not appeal.  As such, this 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.104, 19.129, 19.192 (1991).  This is the only 
final rating decision addressing this issue on any basis. 

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either on the merits, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
Board must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
received.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

New and material evidence is defined for the purposes of this 
decision as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
38 C.F.R. § 3.156 was amended pursuant to the VCAA in August 
2001, but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a) 
(2003)).  As the veteran's claims to reopen were received 
prior to this date, in September 1995, the preexisting 
version of 38 C.F.R. § 3.156 applies.  

The evidence before the adjudicators in June 1992 included 
service medical records.  These records did not reveal 
evidence of a chronic back disability, uterine fibroids, or 
PTSD.  In addition, it was noted that although the veteran 
had been treated for vaginal infections during service, these 
were acute, with no residual disability.  Finally, service 
connection for residuals of a miscarriage was denied as this 
was not a disability under the law and was not definitively 
documented in the veteran's service medical records.

The veteran has submitted reports of the veteran's VA medical 
treatment 
and examination since early 1996, additional medical records 
from unspecified military service from November 1979 to June 
1990, and statements submitted by the veteran and her 
representative since the RO rendered its June 1992 
determination.  In the aggregate, this evidence is silent 
regarding chemical burns of the scalp incurred during 
military service.  Instead, it indicates that the veteran had 
an allergic reaction, after service, to chemicals while 
receiving beauty/hair treatments which "burnt her hair 
off."  However, no evidence has been submitted to indicate 
that the burns were a result of military service.  Similarly, 
the newly submitted evidence fails to demonstrate the 
presence of chronic residuals of a miscarriage, a chronic 
back disability, or a chronic disability resulting from 
vaginal infections not already contemplated by the service 
connected disability associated with post-operative residuals 
of a cyst of the labia.  As none of the additional service 
medical records describe treatment for chemical burns of the 
scalp, a miscarriage, back pain, chronic vaginal infections, 
uterine fibroids, or PTSD, they doe not represent "new and 
material" evidence in the form of a supplemental report from 
the service department under 38 C.F.R. § 3.156(c).    

Although the evidence is unclear as to when or if the veteran 
had a miscarriage, no evidence that the veteran has a current 
disability as result of a miscarriage during qualifying 
service has been submitted.  In addition, the evidence 
submitted since the June 1992 rating decision indicates that 
periodic back pain experienced by the veteran is associated 
with gynecological problems.  Moreover, the additional 
evidence fails to associate any chronic vaginal infection to 
qualifying military service, or otherwise establish a link 
between uterine fibroids diagnosed during VA treatment in 
March 1996 to qualifying military service.  See 38 C.F.R. § 
3.303. 

Finally, although the veteran has been diagnosed with PTSD 
since the RO rendered its June 1992 rating determination, 
that diagnosis was based upon a history provided by the 
veteran with no objective confirmation of any stressors.  As 
the veteran did not, nor has she alleged, engage in combat, 
the veteran's statements alone are not sufficient to 
establish the occurrence of the claimed stressors.  

The examiner who rendered the diagnosis of PTSD following a 
February 1996 VA examination based this diagnosis upon 
incorrect information, to include that the veteran had active 
military service from December 1978 until September 1994, 
with subsequent service in the Active Reserves in Germany 
until mid-1995.  Moreover, the service department records do 
not corroborate the stressors as described by the veteran.  
In this regard, there is no documentation in the service 
medical records that a miscarriage was due to a being injured 
in a truck accident in February 1991 as alleged by the 
veteran.  There is also nothing in the official service 
department records to document that the veteran's duties in 
Saudi Arabia, as alleged by her, included morgue duty that 
involved identifying dead bodies, or that her duties 
otherwise required her to retrieve the injured and dead as 
she alleged.  Given the fact that the diagnosis of PTSD was 
based solely on the unsubstantiated history supplied by the 
veteran, and not any service department or other objective 
evidence, it is not competent evidence for the purpose of 
determining whether the claim for service connection for PTSD 
should be reopened.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).  

Absent evidence that would tend to establish the presence of 
residual disabilities of chemical burns of the scalp and a 
miscarriage, and absent reliable evidence that relates 
chronic vaginal infections, uterine fibroids, or PTSD to 
qualifying military service, the evidence submitted since the 
June 1992 rating decision is not "new and material" in that 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claims.  See 38 C.F.R. § 
3.156(a).  As such, it is insufficient to reopen the claims 
of entitlement to service connection for the aforementioned 
disabilities.  See 38 U.S.C.A. § 5108.  Having found that the 
evidence is not new and material, no further adjudication of 
these claims is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991). 

Moreover, as new and material evidence to reopen the finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

C. New and Material Evidence to Reopen Claims of Entitlement 
to Service Connection for Residuals of Inoculations, 
Residuals of Smoke Inhalation, Residuals of Drinking 
Contaminated Water, Swelling of the Face and Throat, and 
Residuals of Insect Bites, to Include as Due to an 
Undiagnosed Illness

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran with a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The military records reflect that the veteran served in 
the Southwest Asia Theater of operations from January 1991 to 
May 1991.  She is, therefore, a "Persian Gulf veteran" by 
regulation.  38 C.F.R. § 3.317.

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms, such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome, or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2).  VA regulations provide that for a disability to 
be presumed to have been incurred in service, the disability 
must have become manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that show intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

With respect to additional issues that were denied in the 
June 1992 rating decision, namely, entitlement to service 
connection for residuals of inoculations, smoke inhalation, 
contaminated drinking water, swelling of the face and throat, 
and residuals of insect bites, the evidence of record at that 
time, comprised of service medical records dated from October 
1990 to September 1991, failed to reflect chronic residuals 
of inoculations, smoke inhalation, contaminated drinking 
water, or insect bites.  Nor did the records reflect any 
evidence of chronic disability involving swelling of the face 
and throat.  

The question again presented is whether the evidence 
submitted since the June 1992 rating decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  In this regard, the 
additional evidence is comprised of VA medical treatment and 
examination records since early 1996, additional medical 
records from unspecified military service from November 1979 
to June 1990, as well as statements submitted by both the 
veteran and her representative.  The additional evidence 
submitted since the June 1992 rating decision fails to 
demonstrate residuals of inoculations, smoke inhalation, 
contaminated drinking water, or insect bites.  Nor does it 
demonstrate a chronic disability resulting in swelling of the 
face and throat.  That a condition or injury occurred in 
service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  As such, the additional evidence 
received since the June 1992 rating decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
residuals of inoculations, smoke inhalation, contaminated 
drinking water, and insect bites, as well as a chronic 
disability resulting in swelling of the face and throat 
because it fails to indicate the current existence of any 
chronic disabilities associated with the disorders claimed.  
Accordingly, it is not "new and material" as contemplated 
by the provisions of 38 C.F.R. § 3.156(a), and it is 
insufficient to reopen these claims.  As the additional 
service medical records do not reflect treatment for 
residuals of inoculations, smoke inhalation, contaminated 
drinking water, swelling of the face and throat, and 
residuals of insect bites, they are not "new and material" 
evidence in the form of a supplemental report from the 
service department under 38 C.F.R. § 3.156(c).   Having found 
that the evidence is not new and material, no further 
adjudication of these claims is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991). 

Moreover, as new and material evidence to reopen this finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

D. Service connection for joint pain, blisters on the entire 
body, headaches, sleep disturbance, musculoskeletal disease, 
upper and lower respiratory disorders, dental and oral 
disorders and skin rashes, to include as due to undiagnosed 
illness

As indicated by the VA examiner who reviewed the claims file 
prior to a May 2004 examination, the service medical records 
do not reflect treatment for joint pain (other than that 
associated with service connected right wrist disability), 
headaches, sleep disturbance, musculoskeletal disease (again, 
excluding the right wrist), upper or lower respiratory 
disorders, or a chronic skin rash.  Review of the service 
medical records otherwise does not reveal evidence of 
blisters on the entire body, or evidence of dental or oral 
trauma.  

Prior to the May 2004 VA examination, the post service 
evidence includes reports from a series of VA examinations 
conducted in February 1996, none of which contained clinical 
findings linking the conditions addressed in this section to 
service.  In this regard, a chest x-ray conducted in that 
month to determine if there was any residual disability due 
to petrochemical smoke exposure in the Persian Gulf was 
negative.  Reports from a June 1996 VA dental examination 
reflect mild periodontal disease and indicated the veteran 
needed routine dental work.  No other disability associated 
with the mouth or jaw was demonstrated at that time, and the 
examiner did not attribute a dental or oral disorder to 
service.  

Again with respect to the May 2004 VA examination, the 
physical examination at that time noted extensive scarring 
over the posterior thoracic region, upper arms, and 
shoulders.  The examination of the nose, sinuses, mouth, and 
throat was negative, and the chest was clear to auscultation 
with no rales or rhonchi.  The musculoskeletal and neurologic 
examinations were negative, aside from the digits of each 
foot.  Laboratory testing and bilateral knee x-rays were 
negative.  The diagnoses in pertinent part were insomnia, 
reactive airway disease, scars secondary to acne and sun 
exposure with "insufficient evidence to diagnose any current 
skin condition," joint pain of unknown etiology with 
"insufficient evidence to diagnose any musculoskeletal 
disease," and tension headaches.  The physician concluded by 
stating that there was "insufficient evidence from this exam 
to attribute symptoms to an undiagnosed or multi-symptom 
illness."  A VA skin examination at that time resulted in a 
diagnosis of "[r]esidual scarring as a result of acne and 
sun exposure, not debilitating and not likely due to an 
undiagnosed illness or multi symptom illness."

Review of the above evidence reveals no competent medical 
evidence or medical opinion linking joint pain, blisters on 
the entire body, headaches, sleep disturbance, 
musculoskeletal disease, upper and lower respiratory 
disorders, dental and oral disorders or skin rashes to 
service, to include as a result of an undiagnosed illness 
attributable to the veteran's Persian Gulf service.  As for 
the veteran's assertions that the conditions are related to 
such service, these assertions cannot be used to establish a 
claim as a layperson is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As such, service connection for these conditions 
cannot be granted.  
 
Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for joint pain, blisters on the entire 
body, headaches, sleep disturbance, musculoskeletal disease, 
upper and lower respiratory disorders, dental and oral 
disorders or skin rashes, to include as a result of an 
undiagnosed illness, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
E. Service Connection for Bilateral Hammertoes

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service. The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

The aforementioned June 1992 rating decision, in addition to 
the issues addressed above, denied the veteran's claim for 
service connection for swelling of the feet and toes.  
Following receipt of the veteran's claim to reopen the issue 
of entitlement to service connection for swelling of the feet 
and toes in September 1995, a July 1998 rating decision which 
gave rise to this appeal did not address the issue of whether 
new and material evidence has been received with respect to 
this claim, and listed the  veteran's claim as one for 
entitlement to service connection for "hammer toes, 
manifested as swelling of feet and toes, SP hammer toe 
release/osteotomy, bilateral."  

In this case, additional evidence received since the June 
1992 rating decision, to include reports from surgical 
release procedures for hammer toes in September 1993 and 
February 1997, and additional reports from treatment in a VA 
podiatry clinic, is so significant that it must be considered 
in order to fairly decide the merits of the claim with 
respect to swelling of the feet and toes denied in June 1992.  
As such, the claim is considered reopened.  38 C.F.R. § 3.156 
(2001).

A November 1979 examination for Reserve Duty purposes noted 
asymptomatic pes planus.  The veteran did not report having 
any foot problems on a Report of Medical History compiled at 
that time.  Another Medical History collected for Reserve 
duty purposes in September 1982 showed the veteran reporting 
a history of surgery on the right foot for hammertoes 
approximately three years prior to that time. 

Thereafter, service medical records from the veteran's period 
of active duty reflect January 1991 treatment in a podiatry 
clinic.  In a Report of Medical History in April 1991, the 
veteran describing trouble with circulation in her feet with 
dark toes.  A May 1991 service medical report also described 
problems with decreased circulation, and suggested that 
surgery to remove fat from under her toes had not been 
accomplished.  Another service medical record dated in that 
month, indicating that the veteran had recently returned from 
her Southwest Asia service, noted that the veteran wore thick 
plantar pads which caused her toes to become painful.  The 
assessment at that time included hammer toe deformity, and a 
"Statement of Medical Examination and Duty Status" (DA Form 
2173) completed at that time noted that the veteran had 
sustained a foot injury in line of duty that was likely to 
result in a future claim against the government.  It was 
noted therein that a bilateral foot deformity was aggravated 
by the veteran's duty in Southwest Asia, and that the 
deformity required surgery.  No treatment during service for 
a foot deformity is demonstrated thereafter, and a 
"Demobilization Summary" compiled in August 1991 shortly 
prior to separation from service indicated that the veteran 
had hammertoes that existed prior to service that were not 
service aggravated, and that her symptoms of foot pain had 
resolved.  

The veteran underwent a bilateral hammertoe release/osteotomy 
at a military facility in Germany in September 1993.  The 
surgery was required as a result of progressive deformity and 
pain.  In February 1997, the veteran underwent arthrodesis of 
both second toes and the right third toe; an arthroplasty of 
both fourth toes and a flexor tenotomy of the third left toe.  
At a May 2004 VA examination, the veteran was not able to 
feel the physician touching her toes with a pin.  

Applying the pertinent legal criteria to the facts summarized 
above, because the record does not reveal an enlistment 
examination noting the presence of hammertoes, the 
presumption of soundness with respect to this condition 
attaches.  In order to rebut the presumption that hammer toes 
did not exist prior to service, there must be clear and 
unmistakable evidence both that hammer toes existed prior to 
service and that hammer toes was not aggravated by service.  
See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004).  

As to the first "prong" of this test, the evidence of 
record described above, in particular the medical history 
compiled in September 1982 and the August 1991 Demobilization 
Summary reflecting a pre-service history of hammer toes, does 
not demonstrate, "clear and unmistakable" evidence that 
hammer toes existed prior to service.  As such, the 
presumption of soundness is not rebutted.   

Because the presumption of sound condition at entrance to 
service cannot be rebutted, the Board must assume, as a 
matter of law in this case, that it is a fact that the 
appellant did not have hammer toes at entry to service.  
Because under VAOPGCPREC 3-03 the presumption of soundness 
has not been rebutted in this case, service connection must 
be considered on the basis of whether hammer toes was 
incurred in, rather than aggravated by, military service.  

As the first objective medical evidence of record of 
hammertoes was during the veteran's military service, and the 
veteran underwent foot surgery in 1993 and 1997, the Board 
finds that the positive clinical evidence places the 
evidence, at a minimum, in relative equipoise.  As such, 
service connection for hammer toes is warranted.   Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

A compensable rating for postoperative residuals of a cyst is 
denied.  

A compensable rating for residuals of a cyst of the right 
wrist is denied. 

New and material evidence having not been received, the 
appeal to reopen the claims for service connection for 
chemical burns of the scalp, a miscarriage, back pain, 
chronic vaginal infections, uterine fibroids, and PTSD is 
denied

New and material evidence having not been received, the 
appeal to reopen the claims for service connection for 
residuals of inoculations, residuals of smoke inhalation, 
residuals of drinking contaminated water, swelling of the 
face and throat, and residuals of insect bites, to include as 
due to an undiagnosed illness, is denied. 

Service connection for joint pain, blisters on the entire 
body, headaches, sleep disturbance, musculoskeletal disease, 
upper and lower respiratory disorders, dental and oral 
disorders and skin rashes is denied.   

Service connection for bilateral hammer toes is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


